DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by “30 x 30.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 7-9 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,358,420 to DeWitt et al. (hereinafter “DeWitt”)
With respect to claims 1 and 8, DeWitt discloses a stand-off chemical detector for detecting one or more materials on a target (FIG. 2-3, detector 200 for analyte 155) (FIG. 6 “spectrometer at 
With respect to claim 2, DeWitt discloses an internal reference laser for generating an internal reference laser signal for collection of fringe timing data from the series of interferograms which is used by the processor for producing spectrograms (laser source 110 generates a reference signal via detector 168 which is used to produce the time dependent interferograms having fringe data that is used to create the spectrograms; figures 2-3; column 7, line 40 to column 8, line 48).
With respect to claims 4 and 9, DeWitt discloses a thermal camera to facilitate directing of the spectrally modulate source pulse beam to the target, (an infrared imager (camera) can image the target to help direct the output beam 142 to the target; figures 2-3; column 7, line 40 to column 8, line 30; column 9, lines 50-64).
With respect to claim 7, DeWitt discloses the digitizer is a two-channel digitizer, wherein a first channel digitizes output from the detector and a second channel digitizes the internal reference laser signal from the interferometric device (the digitizing means of the processing system 170 may include at least one channel for digitizing the reference signal from reference detector 168 and another channel for detecting the signal from the infrared detector 166; figures 2-3; column 5, lines 47-57; column 8, lines 31 -36; column 8, line 61 to column 9, line 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt in view of U.S. Patent No. 5,173,744 to Dybwad et al. (hereinafter “Dybwad”)
With respect to claims 5 and 10, DeWitt fails to specifically disclose the interferometric device is a refraction-based Fourier transform infrared (FTIR) spectrometer. Dybwad discloses wherein the interferometric device is a refraction-based Fourier transform infrared (FTIR) spectrometer (a refraction based Fourier transform spectrometer FTS that can be used for infrared wavelengths; figures 1A-1C; column 1, lines 5-11; column 2, lines line 38-41; column 4, lines 4-23). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of DeWitt to include wherein the interferometric device is a refraction-based Fourier transform infrared (FTIR) spectrometer as disclosed by Dybwad, in order to gain the advantage of a refraction based interferometer/spectrometer that is smaller, portable, inexpensive, and accurate even hostile environments when compared to conventional interferometers (Dybwad, column 1, lines 27-64 ).
With respect to claim 12, DeWitt discloses a process for scanning a target located at a distance of at least 3 meters from a stand-off detector to detect one or more materials thereon (a process using a spectrometer 200 for scanning materials on a target such as analyte 155 or 504 at a distance of 10-25 meters; abstract; figures 2-3, 6; column 6, lines 40-46; column 11, lines 18-29; column 12, lines 25-48); the process comprising: scanning the target with a source pulse beam emitting in a spectral range of approximately 2 to 12 pm generated by a supercontinuum (SC) laser source (the spectrometer 200 includes a pulsed laser source 110 with a frequency converter 140 to produce a super continuum laser output beam 142 that may operate in the infrared regime with wavelengths between 750 nm to 20+ microns) (FIG. 2-3) (col. 4, II. 30-47) (col. 6, II. 5-50) (col. 8, II. 10-30), wherein prior to reaching the target, the source pulse beam is spectrally modulated by a interferometric modulator and sampled by an optical component to obtain a source reference measurement signal (prior to interacting with the analyte 155, an interferometer 120 and frequency converter 140 are used to produce a specific output 
DeWitt fails to disclose the interferometric modulator is a refraction-based interferometric modulator. 
Dybwad discloses a refraction-based interferometric modulator (a refraction based Fourier transform spectrometer FTS that can be used for infrared wavelengths; figures 1 a-1 c; column 1, lines 5-11; column 2. lines line 38-41; column 4, lines 4-23). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of DeWitt to Include the refraction-based interferometric modulator of Dybwad such that wherein prior to reaching the target, the source pulse beam is spectrally modulated by the refraction-based interferometric modulator in order to gain the advantage of a refraction 
With respect to claim 13, DeWitt discloses processing the interferograms includes: detecting a reference beam generated by an internal diode laser, wherein the reference beam is used for collection of fringe timing data from the series of interferograms and used by the processor for producing the spectrograms (the laser source 110 generates a reference signal via detector 168 which is used to produce the time dependent interferograms having fringe data that is used to create the spectrograms; figures 2-3; column 7, line 40 to column 8, line 48). DeWitt fails to disclose the reference beam is an internal continuous wave reference beam generated by an internal diode laser. Dybwad discloses detecting an internal continuous wave reference beam generated by an internal diode laser (detecting a monochromatic laser beam from an internal diode laser; column 7, line 55 to column 8, line 7). It would have been obvious to one of ordinary skill in the art. at the time the invention was made, to modify the system of DeWitt to include detecting an internal continuous wave reference beam generated by an internal diode laser, as disclosed by Dybwad, such that processing the interferograms includes: detecting a reference beam generated by an internal diode laser, wherein the internal continuous wave reference beam is used for collection of fringe timing data from the series of interferograms and used by the processor for producing the spectrograms in order to gain the advantage of a separate internal monochromatic laser beam from a diode laser allows for extra source to be used for system calibration and as a reference clock for analog and digital conversion (Dybwad, col. 7,1. 55 - col. 8,1. 7).
With respect to claim 15, DeWitt discloses the process according to claim 12, wherein scanning the target area is completed over a 15 second measurement period (col. 12, l. 30-31).
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt in view of U.S. Patent Application Publication No. 2017/0067820 to Islam (hereinafter “Islam”)

Islam discloses wherein the infrared detector is a high-bandwidth photoconductive mercury/cadmium telluride (MCT) system (a mercury cadmium telluride detector converts light into an electrical signal for a wide bandwidth source; figures 18; paragraphs (0081,0086, 0091,0096)). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of DeWitt to include wherein the infrared detector is a high-bandwidth photoconductive mercury/cadmium telluride (MCT) system as disclosed by Islam, in order to gain the advantage of a common infrared detector that can be used with wide bandwidth sources; further the detector can be coupled to thermo-electric coolers to allow for better resolution imaging and allowing the detectors to be cooled even in heated environments (Islam, paragraphs [0081, 0086, 0096]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10648863. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower limitations of 10648863 anticipated the broader claims of the instant application.
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim and rejected under double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the double patenting rejection.
The following is an examiner’s statement of reasons indicating allowable subject matter: 

In the closest prior art, DeWitt discloses the processor using the fringe timing data to calculate a Fourier transform (the processing system 170 calculates the Fourier transform using module 172 based on time dependent interferograms which include fringe data; figures 2-3; column 8, lines 38-48).
In the second closest prior art, Dybwad discloses a refraction-based interferometric modulator (a refraction based Fourier transform spectrometer FTS that can be used for infrared wavelengths; figures 1 a-1 c; column 1, lines 5-11; column 2, lines line 38-41; column 4, lines 4-23).
DeWitt and Dybwad fail to disclose the stand-off chemical detector and the process according to claims 2, respectively, include wherein the processor using the fringe timing data to calculate a full Fourier transform matrix, wherein each term is given by the formula given in claims 3 and 16, respectively; wherein, v is the wavenumber in cm-1 and a is a retractor angle associated with each interferogram, and n (v) is the wavenumber-dependent index of refraction of the retractor. It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed these systems, because the references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the present application. Although DeWitt and Dybwad are directed towards Fourier transform spectrometers, the specific details of the transforms are not given by either reference. The formula of the claims are non-standard Fourier transforms making these transforms very niche and specific to the applications goals such that it would 
With respect to claim 14, DeWitt and Dybwad fail to scanning the target at multiple different times to generate multiple different scans, wherein when a first of the multiple different scans results in a target reflectance that saturates the digitizer, a gain setting on the digitizer is dynamically adjusted until a next of the multiple different scans does not saturate the digitizer. It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed this system, because the references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the present application. Although gain control to prevent saturation is commonly known in the art and would prevent saturation. The implementation of this type of gain control could also affect the interferograms and spectrograms if not properly calibrated and may cause incorrect detection issues.
As none of the uncovered references directed towards chemical detectors using interferometers such as DeWitt, Dybwad, or Islam discuss a method to deal with saturation and other similar references that include saturation prevention via gain control are not analogous art. The limitation of the claim is not particularly motivated and could damage the invention if not specific adjusted to the system of DeWitt and thus would not be obvious to implement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Patent Application Publication No. 2019/0120753 is cited to disclose FTIR spectroscopy (H 20) with an implementation to change widefield optics to enable standoff measurements of a target (Iffl 125, 139).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DANI FOX/
Primary Examiner
Art Unit 2884